—Judgment unanimously affirmed. Memorandum: Defendant appeals from *961a judgment convicting him upon his plea of guilty of rape in the first degree (Penal Law § 130.35 [1]) and sexual abuse in the first degree (three counts) (Penal Law § 130.65 [1]). Defendant contends that he was deprived of due process by virtue of the fact that time periods charged in the indictment were insufficiently specific to give him fair notice of the charges. Defendant’s plea of guilty precludes our review of that contention (see, People v Iannone, 45 NY2d 589, 600-601; People v George, 261 AD2d 711, lv denied 93 NY2d 1018; People v Duboy, 150 AD2d 882, 884, lv denied 74 NY2d 846). (Appeal from Judgment of Monroe County Court, Connell, J. — Rape, 1st Degree.) Present — Denman, P. J., Green, Pigott, Jr., Hurlbutt and Balio, JJ.